IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO b
WESTERN DIVISION AT DAYTON

PATRICK McGAIL,
Petitioner, Case No. 3:17-cv-251

- vs - District Judge Walter H. Rice
Magistrate Judge Michael R. Merz

WARDEN, London Correctional
Institution,

Respondent.

 

ORDER ADOPTING REPORT AND RECOMMENDATIONS

 

The Court has reviewed the Report and Recommendations of United States Magistrate Judge
Michael R. Merz (ECF No. 28), to whom this case was referred pursuant to 28 U.S.C. § 636(b), and
noting that no objections have been filed thereto and that the time for filing such objections under
Fed. R. Civ. P. 72(b) has expired, hereby ADOPTS said Report and Recommendations.

Accordingly, it is hereby ORDERED that the Conditional Writ be DISSOLVED.

The Clerk shall forward a copy of this Report to Judge Wall.

February c_j_:' 2019. C/QWQ

Walter H. Rice
United States District Judge

